DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that results in a second derivative of the expansion relationship within the claimed range, the structure that results in the ratios of turbine stress and disc parameters must be shown or the feature(s) canceled from the claim(s).  The structure disclosed in the figures is conventional, and can be found in at least the prior art of Bowman 2010/0164234 and Mowill 2009/0232676.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a second derivative of the expansion relationship is from 0.6 to 1.0”.  Applicant has claimed a capability without disclosing the structure, material, and function of a turbine engine that would result in that capability.  Applicant discloses at paragraph [0063] that a quadratic function was mapped to the ratio of free power turbine expansion ratio to gas-generator turbine expansion ratio shown in figure 8.  The inventor’s affidavit states that curve shown in figure 8 of the instant application is inaccurate (see page 2 of affidavit dated 10/26/2021).  Therefore, the quadratic function used is not disclosed.  The quadratic function is ax2 + by + c = 0, such that the second derivative is a constant, 2a.  The quadratic function used by applicant cannot be determined when only the second derivative is disclosed.  Only the value of a can be determined, where a range of 0.6 to 1.0 results in a value of a of 0.3 to 0.5.  Neither constant b nor c can be determined from applicant’s disclosure, such that applicant has not shown that they possessed an engine that comprises a ratio of expansion ratios that would 
Additionally, it is not clear with respect to what variable the second derivative is derived.  In figure 8, the scale is shown as free power turbine expansion ratio over gas-generator turbine expansion ratio, such that it would appear that the derivation is done with respect to gas-generator turbine expansion ratio.  However, in the claim it appears that the derivation may be performed with respect to a range of non-dimensional power outputs of the gas turbine engine.  Absent knowing how the derivation is being performed, i.e., with respect to what variable, it cannot be determined that applicant possessed the invention at the time of disclosure.
Furthermore, because only a portion of a curve representing a quadratic function is shown, it is unclear whether the expansion relationship will continue along a parabolic quadratic curve along a running range as the power output falls below and above the ranges shown on the curve, such that it cannot be determined that the applicant possessed the invention at the time of disclosure.
Claim 1 recites the limitation “a running range of non-dimensional power outputs of the gas turbine engine”.  The specification recites that figure 8 is drawn to both “the range of non-
Additionally, the limitation “non-dimensional power outputs” in claim 1 is claimed.  As disclosed in paragraph [0062], the non-dimensional power output is in Watts of the free power turbine.  Watts is a dimension of power, so it is unclear how the power output is non-dimensional in light of the claims.  Figure 7 discloses an X-scale of free power turbine power output / kW.  Assuming that “free power turbine power output” is in Watts, then the result would be a non-dimensional ratio; however, the disclosure is silent to what output is associated with “kilowatts” disclosed in figure 7.  Therefore, it cannot be determined that applicant possessed the claim limitation “non-dimensional power outputs” at the time of disclosure. 
Claims 4, 5, 9 and 10 recite a range of ratios of the stress parameter of the gas-generator turbine to the stress parameter of the free power turbine.  The disclosure is silent to the structure or materials used that result in the stress parameters of the turbines with the claimed range of ratios.  Therefore, it cannot be determined that applicant possessed turbines with the claimed range of stress parameter ratios at the time of disclosure of the invention.
Claims 6, 7, 11 and 12 recite a range of ratios of the turbine disc stress parameter of the gas-generator turbine to the turbine disc stress parameter of the free power turbine.  Turbine disc stress is a function of the maximum amount of stress a turbine can withstand, and is the result of the structure and material of the turbine.  The disclosure is silent to the structure or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friberg GB 1477061.
	In regards Independent Claim 1 and Dependent Claim 2, Friberg teaches a turboshaft gas turbine engine comprising, in fluid flow series, a gas-generator compressor (7), a combustor (11), a gas-generator turbine (15), and a free power turbine (19); wherein an expansion relationship between the turbines is defined as the ratio of the expansion ratio of the free power turbine (disclosed as 2.2 on page 2, ll. 17-18) to the expansion ratio of the gas-generator turbine (disclosed as 3.9 on page 2, ll. 15-16) over a running range of non-dimensional power outputs of the gas turbine engine; wherein a second derivative of the expansion relationship is from 0.7 to 0.9 (the ratio of Friberg of 2.2/3.9 = 0.56, wherein fitting a quadratic curve to the relationship will result in a second derivative between 0.6 to 1.0 where the structure disclosed by Friberg is the same structure as claimed, and will function the same way).
	Regarding Dependent Claim 3, Friberg teaches that the gas-generator turbine is a single-stage turbine (Page 1, ll. 76-78); and the free power turbine is a single stage turbine (Page 1, l. 90 to Page 2, l. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friberg as applied to claim 1 above, and further in view of Bowman 2010/0164234.
	Regarding Dependent Claim 8, Friberg teaches the invention as claimed and discussed above, and Friberg further teaches that the gas-generator turbine is a single-stage turbine (Page 1, ll. 76-78).  However, Friberg does not teach that the free power turbine is a two stage turbine.  Bowman teaches using a gas turbine (figure 4) with a two stage (two stages 192) free power turbine (184).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to increase the amount of energy extracted from the combustion flow (paragraph [0035]).
	Regarding Dependent Claim 16, Friberg teaches the invention as claimed and discussed above.  However, Friberg does not teach that the turbines contra-rotate.  Bowman teaches a gas-generator turbine and free power turbine that contra-rotate (paragraph [0017]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to contra-rotate the turbine of Friberg, as taught by Bowman, in order to allow the elimination of some of the guide vanes (paragraph [0017]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friberg in view of Bowman as applied to claim 8 above, and further in view of Ottow 2012/0167595.
Regarding Dependent Claims 13-15, Friberg in view of Bowman teaches the invention as claimed and discussed above.  However, Friberg in view of Bowman does not teach the number of high pressure turbine blades and vanes.  Ottow teaches that the number of blades and vanes used determines the weight, efficiency, and power output of the engine (paragraph [0010]).  Therefore, the number of blades and vanes used for a high pressure turbine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the number of blades and vanes reduces the weight and power output of the high pressure turbine. Therefore, since the general conditions of the claim, i.e. that the number of blades and vanes of the high pressure turbine can be increased or decreased, as taught by Ottow, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a high pressure turbine with 30 to 60 blades and 14 to 30 guide vanes in order to maximize the power extracted from the turbine while minimizing the weight.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


Related Art
	Mowill 2009/0232676 has been cited because it discloses the structural limitations for the gas turbine engine disclosed in the instant application including using a single stage free power turbine (72), and Bowman has been cited because it discloses the structural limitations disclosed in the instant application including using a two stage free power turbine (stages 92 in figure 2).

Response to Arguments
Applicant's arguments filed 10/26/2021 and the affidavit of the inventor filed on the same day have been fully considered but they are not persuasive.
Applicant’s arguments and the arguments of the inventor in the affidavit received 10/26/2021 appear to be similar, and are addressed at the same time where appropriate below.
With regards to applicant’s argument that the basic structural features and capabilities of the engine disclosed would allow achievement of the claimed feature, “a second derivative of the expansion relationship is from 0.6 to 1.0”, Examiner disagrees.  The figures only show the basic structure of a power turbine, common to all turbines with a gas generator turbine and a power turbine (see Mowill and Bowman in related art above).  Figure 8 shows a curve, but does not show a quadratic curve, as explained by examiner in the objection above, and disclosed by inventor on page 2 of the affidavit mailed 10/26/2021.  The disclosure of functional limitations in the specification in addition to the drawings does not resolve the deficiency in the drawings because the quadratic function or the structure and materials that result in such a quadratic function, are not disclosed in the specification.
Applicant’s arguments with regard to a control method are moot because applicant cancelled the associated limitation from the claims, “the expansions ratios of the turbines are dependent upon an outlet temperature of the combustor”.
With regards to applicant’s argument that the disclosure provides ample support to show possession of an engine with “a second derivative of the expansion relationship (between the turbine sections) is from 0.6 to 1.0”, Examiner disagrees.  Applicant discloses the basic structure of a land based turbine, which is the same as Mowill and Bowman, described above in the related art section, in addition to a range of the number of guide vanes for the power turbine, the specific work that the gas generator turbine is capable of, and the blade stress that each turbine section is capable of withstanding.  Applicant discloses no relationship between the 
With regards to applicant’s argument that the two different terms used in the claims and the specification “power outputs of the gas turbine engine” and “power outputs of the free power turbine” are the same, Examiner disagrees.  Applicant has provided no evidence that the power output of the gas turbine engine excludes the power generated by the gas-generator turbine and sent to the compressor through the shaft.
With regards to applicant’s argument that non-dimensional can be used to describe values with a dimension, Examiner disagrees.  Applicant has not provided a source for the hyperlink in an IDS for the NPL hyperlink listed in applicant’s arguments, and it is not clear what book or article the single page lecture in the hyperlink is associated with.  The issue with using non-dimensional power outputs in the claims is that it is unclear what value they are associated with in light of the specification.  As detailed in the rejection above, the disclosure lists both non-dimensional and dimensional values in output/kW and Watts respectively, making it unclear what value applicant intends to be associated with non-dimensional in the claims.
With regards to applicant’s argument that the second derivative of the ratio of the expansion ratio of the free power turbine to the expansion ratio of the gas-generator turbine would be different for different expansion relationships, which is supported by applicant’s disclosure, Examiner disagrees.  Applicant’s disclosure states a quadratic relationship between the two expansion ratios of the disclosed invention exists, but does not disclose what structure results in the quadratic relationship between the expansion ratios of the two turbines or the 
With regards to applicant’s argument that disclosure of the figures shows possession of the ratio turbine blade stress parameters, Examiner disagrees.  Turbine blade stress (AN2) is a function of the maximum stress a turbine blade can withstand.  Applicant has disclosed no materials or structure to show that applicant possessed blades capable of the claimed ratio of turbine blade stress parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741